Title: From George Washington to William Pearce, 15 June 1794
From: Washington, George
To: Pearce, William


               
                  Mr Pearce
                  Philadelphia June 15th 1794
               
               Your letter of the 8th with its enclosures I received yesterday.  If nothing, unforeseen by me at present, intervenes to prevent it, I shall leave this City for Mount Vernon the day after tomorow; (tuesday) but as the weather is warm, my horses fat & out of exercise, and I may have occasion to stop a day on the road, it is not probable I shall reach home before sunday or monday next. I shall have two white waiters with me—one a hostler, who may sleep over the Store, in the room usually occupied by Mr Whiting. the other attends particularly on me, and may have a bed made for him in the Garrot (South end) in the room without a fire place.
               
               Try the Turnip seed, in order to prove its goodness; for it is provoking to be at the trouble & expence of preparing ground for seed that never vegitates.
               As I expect to see you so soon, I shall add nothing more at this time than that I am Your friend and well wisher
               
                  Go: Washington
               
            